Citation Nr: 0514157	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-37 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service during World War II.  He is 
currently 82 years old, and the Board recently advanced his 
appeal on the Board's docket due to his advanced age.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Providence, Rhode 
Island.  


REMAND

Service connection has been established for moderately 
advanced PTB which has been inactive and rated at the 
noncompensable level since 1946.  

Under Diagnostic Code 6722 of the Rating Schedule (Schedule 
for Rating Disabilities, 38 C.F.R. Part 4), a 20 percent 
rating is warranted for inactive PTB if there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  The evidence shows that the appellant currently 
manifests some of the symptoms consistent with a 20 percent 
rating; however, neither the report of the February 2004 VA 
examination nor any of the other medical evidence of record 
addresses whether the current abnormalities of the veteran's 
lungs or the veteran's current pulmonary impairment is 
related to his inactive PTB, as opposed to non service-
connected disability.  Consequently, the medical evidence of 
record is not adequate for rating purposes and another VA 
examination is required.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should schedule the 
appellant for a current VA examination in 
order to establish the current severity 
of his service-connected PTB.  The claims 
file should be reviewed in connection 
with this examination, and the 
examination report should state that the 
claims file has been reviewed.  Any 
indicated studies should be performed.  
The examiner should identify all current 
residuals of the veteran's PTB and all 
functional impairment due to those 
residuals.  The examiner should 
specifically address whether emphysema, 
dyspnea on exertion, and impairment of 
health are present and if so whether it 
is at least as likely as not that such 
are related to the veteran's PTB.  The 
rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




